Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 20-26 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over   US Pat Pub No. 20120153340 A1 to Song et al. in view of US Pat No. 8535961 B1 to Kuo et al.  (See Song et al., Figs. 4 and 9; and Kuo et al., Fig. 8A).
Regarding claim 1, Song et al. teaches at least, an optoelectronic semiconductor device 1 comprising:
 

 	a radiation exit surface arranged parallel to the active region (surface of 14 facing right on the page toward waveguide 5);
 	a plurality of side faces (all surfaces perpendicular to the radiation exit surface) arranged obliquely or perpendicular to the radiation exit surface;
 	a contact track (12/122a) electrically connecting the semiconductor chip to a contact surface configured to externally electrically contact the semiconductor device;
 	a molding 16 partially molded to the semiconductor chip (molding 16 completely encapsulates chip 14, therefore also partially encapsulates it);
 	a rear side of the semiconductor chip remote from the radiation exit surface (opposite surface of the radiation generating top surface), the rear side being free of a material of the molding (is mounted to 13, so therefore cannot be in contact with molding 16),
wherein one of the side faces is configured as a mounting side face for fastening of the semiconductor device, (see for example Fig. 9, surface with 12 is mounted to support 2), and
 	a front side remote from the rear side (side of element 14 facing waveguide 5), 
 	wherein the contact track partially runs on one of the side face (122a is exposed on a side face).


However, in analogous art, Kuo et al. teaches in Fig. 8A for example, a light emitting element 208 partially encased in a molding 322 having a rear side free of the molding and a front side (side facing optical element 854A) free of the molding.
Therefore it would have been obvious to a person of ordinary skill at the time of filing to modify Song et al. with the arrangement of Kuo et al. in order to directly couple waveguide 5 of Song et al. to light emitting element 14, just as optical element 854A is directly coupled to light emitting element 208 of Kuo et al., in order to prevent any loss or extraneous light pollution from entering the waveguide 5.

	As to claims 20-26 and 31-32, see further Song et al.’s and Kuo et al.’s Figs., and corresponding descriptions.
	Claims 30 and 33-34 are similarly rejected based on substantially similar grounds.

Allowable Subject Matter
Claim(s) 17 together with 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Q Tran whose telephone number is (571)272-1885.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew Q Tran/Primary Examiner, Art Unit 2812